EXHIBIT 99.1 AVX Corporation Announces Preliminary Second Quarter Results GREENVILLE, S.C. (BUSINESS WIRE) – October 26, 2010 AVX Corporation (NYSE:AVX) AVX today reported preliminary unaudited results for the second quarter ended September 30, 2010. Highlights: · Revenue for the September 2010 quarter of $430.6 million increased 8.6% from the previous quarter and increased 38.7% from the second quarter of last year. · Gross Profit margin improved for the ninth consecutive quarter to 28.4% in the current quarter compared to 25.9% in the previous quarter and 20.8% in the same quarter last year. · Net income of $67.9 million, or $0.40 per share, for the September 2010 quarter. · Dividends of $7.7 million, or at a $0.18 per share annual rate, were paid during the second quarter of fiscal 2011. Chief Executive Officer and President, John Gilbertson, stated, “The second quarter was another strong quarter for AVX.Sales grew 8.6% sequentially and 38.7% compared to the same quarter last year reflecting strengthening demand in a diverse range of our served-end markets. Our continued focus on operating leverage and higher value-added components enabled us to further expand operating margins to 28.4% in the quarter up from 25.9% in the previous quarter and 20.8% last year.” For the quarter ended September 30, 2010, net sales increased sequentially over the previous quarter by $34.1 million, or 8.6%, to $430.6 million. Gross profit as a percent of sales improved over both the previous quarter and the same quarter last year to 28.4%.Net income for the quarter was $67.9 million, or $0.40 per diluted share, compared to net income of $52.3 million, or $0.31 per diluted share, in the previous quarter and net income of $31.6 million, or $0.19 per diluted share in the second quarter of the prior fiscal year. Chief Financial Officer, Kurt Cummings, stated, “The management team continues to control cost in a proactive manner helping to ensure the strength of our financial performance. We continued to generate positive operating cash flow, despite investments in critical manufacturing materials. The Company’s financial position remains exceptionally strong with cash and cash equivalents and short and long-term investments in securities of $956.1 million and no debt at September 30, 2010. During the quarter, the Company paid $7.7 million of dividends to stockholders and spent $2.5 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” AVX, headquartered in Greenville, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended September 30, September 30, Net sales $ Cost of sales Restructuring charges - - Gross profit Selling, general & admin. expense Restructuring charges - - Profit from operations Other income Income before income taxes Provision for taxes Net income $ Basic income per share $ Diluted income per share $ Weighted average common shares outstanding: Basic Diluted AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, September 30, Assets Cash and cash equivalents $ $ Short-term investments in securities Available-for-sale securities Accounts receivable, net Inventories Other current assets Total current assets Long-term investments in securities Long-term available-for-sale securities Property, plant and equipment, net Goodwill and other intangibles Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Income taxes payable and accrued expenses Total current liabilities Other liabilities TOTAL LIABILITIES TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Contact: AVX Corporation, Greenville Kurt Cummings 864-967-9303 finance@avxus.com
